EXHIBIT 10.3 EXECUTION VERSION AMENDMENT NO. 2 TO WARRANTHOLDER RIGHTS AGREEMENT This Amendment (this “Amendment”), dated as of September 29, 2015, is made by Affinion Group Holdings, Inc., a corporation organized under the laws of the State of Delaware (the “Company”), Affinion Group Holdings, LLC (“Parent LLC”), General Atlantic, the undersigned Holders and the other Holders party thereto.Capitalized terms used and not defined herein shall have the meaning ascribed thereto in the Warrantholder Rights Agreement (as defined below).
